DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               O.S., the Mother,
                                  Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D19-2452

                           [February 6, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Shari Africk-Olefson, Judge; L.T. Case No. 14-3303 DP.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Tallahassee, for Statewide Guardian Ad Litem
Program o/b/o E.S. and I.L.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.